United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.T., Appellant
and
GENERAL SERVICES ADMINISTRATION,
PUBLIC BUILDING SERVICE,
Kansas City, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-390
Issued: December 18, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 9, 2013 appellant, through his attorney, filed a timely appeal from a
September 11, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an aggravation of his preexisting emotional
condition causally related to a May 14, 2007 employment incident.
On appeal, counsel contends that a July 23, 2013 report from appellant’s psychologist
addressed the Board’s previous decision and was sufficient to establish that the fitness-for-duty
examination by an occupational medicine specialist on May 14, 2007 aggravated appellant’s
preexisting psychological condition.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case was previously before the Board. In a decision dated December 20, 2012, the
Board affirmed OWCP’s December 2, 2011 decision, finding that appellant had met his burden
of proof to establish an aggravation of his preexisting emotional condition causally related to a
May 14, 2007 employment incident.2 The facts of the case, as set forth in the prior decision, are
incorporated by reference.
By letter dated August 1, 2013, appellant, through his attorney, requested reconsideration.
He submitted a July 23, 2013 report from Dr. Sean R. Evers, an attending clinical psychologist,
who found appellant’s May 14, 2007 fitness-for-duty examination by Dr. Robert Boesch that
exacerbated his Asperger’s disorder symptomology and obsessive/compulsive behavior.
Dr. Boesch explained that appellant’s Asperger’s disorder was typified by marked impairment in
the use of nonverbal behaviors and lack of appropriate social and emotional reciprocity. For this
reason, appellant had difficulty with close interpersonal contact. When preoccupied, he
demonstrated an abnormal intensity and focus on that interest. Appellant also had significant
obsessive compulsive traits that included preoccupation with details, rules, and inflexibility in
appellant’s thinking with a rigid approach to problems. Dr. Evers indicated that appellant’s
problems at work, as well as his court hearings, revealed significant evidence of his social
impairment. He opined that appellant’s Asperger’s disorder impacted his relations with
coworkers and had been misinterpreted by his supervisors as oppositional or disruptive behavior
when it was merely a manifestation of his disorder. Dr. Evers stated that appellant’s disorder
caused him to become extraordinarily uncomfortable with close interpersonal contact, which
resulted in his inability to participate in activities such as getting a haircut because he did not
want anyone to touch him. Appellant was preoccupied with his employment situation and his
need to return to work.
Dr. Evers opined that being required to be examined by Dr. Boesch needed to be
understood in the context of appellant’s disorder. When appellant was notified of the
examination, at quite a distance from his house, his anxiety skyrocketed. He tried to obtain
assistance from his employing establishment for transportation to the visit, understanding his
limitations for fear he would get lost or be late for the examination; but his requests were denied.
Appellant had great difficulty getting to the examination, but recognized that he had to attend.
Dr. Evers credited Dr. Boesch’s ability to “help [appellant] relax enough to have the
examination.” He concluded that the May 14, 2007 examination “caused [appellant’s] symptoms
to be exacerbated because the examination involved travel to a new and novel location far from
his home, where he had to travel without assistance” and “required close personal contact and
interpersonal contact which [was] very stress producing for him.”
By decision dated September 11, 2013, OWCP denied modification of its December 2,
2011 decision on the basis that the evidence submitted was insufficient to establish a causal
relationship between the aggravation of appellant’s Asperger’s disorder and the May 14, 2007
incident.

2

Docket No. 12-1024 (issued December 20, 2012). OWCP accepted that on July 9, 1996 appellant, then a 38year-old building maintenance specialist, sustained an aggravation of hypertension while in the performance of duty.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury4 was sustained in the performance of duty, as alleged,
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place, and in the manner alleged. Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury. An employee may establish that the employment incident
occurred as alleged but fail to show that his or her condition relates to the employment incident.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.7
ANALYSIS
OWCP accepted as a compensable factor that on May 14, 2007 appellant was required to
undergo a fitness-for-duty examination by Dr. Boesch related to his 2005 claim accepted for an
aggravation of hypertension. During the examination, appellant was touched by Dr. Boesch and
was required to recount his medical history to the physician.8 The issue is whether this
3

5 U.S.C. §§ 8101-8193.

4

OWCP regulations define a traumatic injury as a condition of the body caused by a specific event or incident or
series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
5

See T.H., 59 ECAB 388 (2008). See also Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB
1143 (1989).
6

Id. See Shirley A. Temple, 48 ECAB 404 (1997); John J. Carlone, 41 ECAB 354 (1989).

7

Id. See Gary J. Watling, 52 ECAB 278 (2001).

8

See Raymond H. Schultz, Jr., 23 ECAB 25 (1971) (Schwartz, Chairman, dissenting) the Board found that the
requirement to undergo a fitness-for-duty psychiatric examination was a compensable factor of employment.
Contrast Margaret M. Boyle, 13 ECAB 172 (1961) in which the Board found that the employee did not attribute her
emotional condition to her regular or specially assigned duties or to a requirement that she undergo a fitness-for-duty
examination.

3

examination aggravated appellant’s preexisting emotional condition. The Board finds that he did
not meet his burden of proof to establish a causal relationship between the May 14, 2007
employment incident and an aggravation of his Asperger’s syndrome.
In his July 23, 2013 report, Dr. Evers opined that there was a causal relationship between
appellant’s May 14, 2007 examination by Dr. Boesch and an exacerbation of his Asperger’s
disorder symptomology and obsessive/compulsive behaviors. He explained that appellant’s
disorder caused him to become extraordinarily uncomfortable with close interpersonal contact.
When appellant was notified of the examination, at a distance from his house, “his anxiety
skyrocketed.” He had difficulty getting to the examination, but recognized that he had to attend.
Dr. Evers credited Dr. Boesch’s ability to help appellant relax enough to undergo the
examination. He concluded that the May 14, 2007 examination “caused [appellant’s] symptoms
to be exacerbated because the examination involved travel to a new and novel location far from
his home, where he had to travel without assistance” and “required close personal contact and
interpersonal contact which [was] very stress producing for him.”
The fact that work activities produced pain or discomfort revelatory of an underlying
condition does not raise an inference of an employment relation.9 The record establishes that
appellant underwent a fitness-for-duty examination by Dr. Boesch on May 14, 2007. It is noted
that, following the examination, Dr. Boesch did not prepare a medical report. The record reflects
that appellant instituted an Merit Systems Protection Board proceeding to subpoena the report of
Dr. Boesch, but it was determined that no such document existed to produce. He contended that
the report was suppressed by his employing establishment in order to have an advantage over
him in the settlement agreement that culminated in his separation.
As to the examination, appellant testified before the Branch of Hearings and Review that
Dr. Boesch conducted the examination in a professional manner and, subsequently related to
appellant in a telephone call on September 28, 2007 that he did not generate any report in
connection with the fitness-for-duty examination.
The Board finds that the reports of Dr. Evers do not adequately explain how the
examination of May 14, 2007 aggravated appellant’s condition. Dr. Evers generally attributed
the aggravation of appellant’s condition to the travel involved without assistance and the
personal contact during the examination. He noted that intense triggers in appellant’s ritualistic
behavior arose when he found out that the examination did not result in a report from
Dr. Boesch, which he understood to be “the rule.” Dr. Evers stated this inconsistency shook
appellant’s basic means of functioning in the world. He did not provide sufficient medical
rationale explaining how appellant’s Asperger’s disorder was aggravated by the requirement of
the May 14, 2007 examination. Rather, Dr. Evers addressed stress occurring after the
examination when he learned that Dr. Boesch had not prepared a report and when he learned at
the settlement agreement with the employing establishment, that he was unaccommodateable.
He stated that appellant had “no choice but to believe that it must be Dr. Boesch’s report that
made that conclusion.”
Lacking thorough medical rationale on the issue of causal relationship, the reports of
Dr. Evers are of limited probative value and insufficient to establish that appellant sustained an
9

See Wilbur D. Starks, 23 ECAB 85 (1971).

4

employment-related injury on May 14, 2007. Appellant has not submitted sufficient rationalized
medical opinion to support his allegation that the May 14, 2007 fitness-for-duty examination
aggravated his preexisting Asperger’s syndrome.
On appeal, counsel contends that the July 23, 2013 report from Dr. Evers addresses the
criticisms of the Board’s previous decision and is sufficient to establish that physical contact
with Dr. Boesch on May 14, 2007 aggravated appellant’s condition. He further contends that
appellant has provided sufficient evidence to establish a prima facie case. For the reasons stated
above, the Board finds that the medical evidence is not sufficient to establish appellant’s claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained an aggravation of his preexisting emotional condition causally related to a
May 14, 2007 fitness-for-duty examination.
ORDER
IT IS HEREBY ORDERED THAT the September 11, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 18, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

